          . ~\\
     ., ~\,\
(, ( ,f'J·"'-     Case 3:20-mj-01050-AHG Document 1 Filed 03/09/20 PageID.1 Page 1 of 3
                                                                                                             µtr
                                      UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF CALIFORNIA

          UNITED STATES OF AMERICA,                        )   Magistrate Docket No.        2 Q[j J ·~ J ~         Q
                                                           )
                                   Plaintiff,
                                                           )
                                         V.                )   COMPLAINT FOR VIOLATION OF:
                                                           )   Title 8, USC l 324(a)( 1)(A)(ii)
                                                           )   Transportation of Illegal Aliens
                                                           )
                                                           )
          Nicholas Topel PARKER,                           )
                                                           )
                                                           )
                                                           )
                                                           )
                   Defendant.
          _________________                                )

                  The undersigned complainant being, duly sworn, states:
          On or about March 6, 2020, within the Southern District of California, defendant Nicholas
          Topel PARKER, with the intent to violate the immigration laws of the United States, knowing
          or in reckless disregard of the fact that certain aliens, namely, Cesar SALAZAR-Vargas and
          Nicasio SUAREZ-Mendoza, had come to, entered and remained in the United States in
          violation of law, did transport and move, said aliens within the United States in furtherance of
          such violation of law; in violation of Title 8, United States Code, Section 1324(a)(l)(A)(ii).

          And the complainant further states that this complaint is based on the attached statement of
          facts, which is incorporated herein by reference.




                                                               SIGNATlJttlfop COMPLAINANT
                                                               Giancarlo Lugo
                                                               Border Patrol Agent

      SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE,
      THIS 9th DAY OF March, 2020.                                '~,,.h,tvt1,,,\_,tj L.,.!-;/,:n:L,u-). .
                                                               ALLISON H. GODDARD
                                                               United States Magistrate Judge
      Case 3:20-mj-01050-AHG Document 1 Filed 03/09/20 PageID.2 Page 2 of 3


CONTINUATION OF COMPLAINT:
Nicholas Topel PARKER



                             PROBABLE CAUSE STATEMENT
I declare under the penalty of perjury that the following statement is true and correct:

The complainant states that Cesar SALAZAR-Vargas and Nicasio SUAREZ-Mendoza, are
citizens of a country other than the United States; that said aliens have admitted that they are
deportabie~ that their testimony is material, that it is impracticable to secure their attendance at
the trial by subpoen~ and they are material witnesses in relation to this criminal charge and
should be held or admitted to bail pw-suant to Tide 18., United States Code., Section 3144_

On March 6., 2020., Border Patrol Agent A. Aleman was conducting assigned duties in the
Campo Border Patrol Station's area of responsibility_ At approximately 9:45 AM, Agent
Aleman., who was parlced near the intersection of State Route 94 and Tierra Del Sol Road,
observed a gold Honda Accord driving westbound on State Route 94_ A few minutes later.,
Agent Aleman saw the same vehicle driving eastbound on State Route 94 and decided to follow
the vehicle_ Agent Aleman noticed that the vehicle appeared to be heavily laden in the rear.,
which he did not notice the first time he had observed the vehicle_

Record checks revealed that the Accord is registered out of Rancho Cucamonga, California.
Agent Aleman continued following the Accord., driven by the defendant, later identified as
Nicholas Topel PARKER. As PAR.KER approached the Old Highway 80 Border Patrol
Checkpoint, Agent Aleman asked that the agents woiking at the checkpoint be notified of the
incoming vehicle, which he was closelv behind_
          -                             .J




Border Patrol Agent J_ Lara, who was standing at the primary inspection booth, conducted an
immigration inspection_ PARKER stated he was a United States citizen_ Agent Lara then
advised Agent Aleman that there were two individuals, later identified as material witnesses
Cesar SALAZAR-Vargas and Nicasio SUAREZ-Mendoza, lying down in the back seat of the
vehicle_ Agent Aleman could see that both SALAZAR and SUAREZ had pieces of carpet tied
to their shoes_ Agent Aleman conducted an immigration inspection on SALAZAR and
SUAREZ_ SALAZAR and SUAREZ stated that they are citizens of Mexico without any
immigration documents which would allow them to enter or remain in the United States legally_
At approximately 10:15 AM, Agent Aleman placed SALAZA~ SUAREZ and PARKER under
arrest_

Defendant Nicholas Topel PARKER was advised of his Miranda rights_ PAR.KER stated he
understood his rights and was willing to answer questions without an attorney present.
PARKER stated that his sole purpose of being in the Campo BocdeT Patrol Station's area of
responsibility was to smuggle illegal aliens_ PARK.ER stated that he came in contact with an
     Case 3:20-mj-01050-AHG Document 1 Filed 03/09/20 PageID.3 Page 3 of 3


CONTINUATION OF COMPLAINT:
Nicholas Topel PARKER




individual through an unnamed friend. PARKER stated that he wanted to make some extra
money to help pay for schooJ. PARKER stated that he was told it was ' 1good money" by this
individual, so PARKER agreed to do the job. PARK.ER stated that this morning he was
instructed through iMessage to drive to San Diego to pick up two individuals. PARKER stated
he was unaware that the individuals he was supposed to pick up were illegal, but had a feeling
something was off when he passed the Bordec Patrol Checkpoint on Interstate 8_ PARKER was
instructed. via phone call., to pick the individuals up neac a dirt road whece they would be on the
side of the road flagging him down_ PARKER picked up the individuals and they laid down in
the back seat. PARKER was instructed to drop the individuals off at an address in Pine Valley,
California. PARKER continued to get back on Interstate 8 west bound with the two individuals
when he noticed a cop behind him_ PARKER then decided to get off of the interstate to see if
the cop would follow_

Material witnesses Cesar SALAZAR-Vargas and Nicasio SUAREZ-Mendoza stated they are
citizens of Mexico illegally pcesent in the United States_ SALAZAR and SUAREZ stated they
made smuggling arrangements. SALAZAR stated he had agreed to pay approximately $8,000
USO to be smuggled into the United States_ SALAZAR stated they wece guided by phone to a
paved road where they were given the description of the vehicle that was going to pick them up.
SUAREZ was told that a vehicle would pick them up neac the road and that the vehicle would
honk when it arrived. SUAREZ stated that aftec waiting all night for the vehicle~ a brown or
gray four-door sedan arrived neac his location and honked once_ Both SALAZAR and
SUAREZ entered the vehicle and laid down in the back seat.



Executed on March 7, 2020 at 10:00 Al\1.

                                                                  son
                                                               atrol
                                                                      7
On the basis of the facts presented in the probable causeateme consisting of two pages, I
find probable cause to believe that the defendant nam in this probable cause statement
committed the offense on March 6, 2020, in violation of 8 USC 1324(a)( l )(A)(ii).
   /W,AJIVL+f~                                                  12:34 PM, Ma.- 7, 2020
A[LISON H. GODDARD                                    Oaterrime
United States Magistrate Judge
